— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed February 6, 1978, upon his adjudication as a youthful offender, upon resentence, the sentence being a term of imprisonment of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to probation for a period of five years. The case is remitted to the County Court, Nassau County, (1) to fix the terms and conditions of probation, which shall include continued psychotherapy, and restitution (see Penal Law, § 65.10, subd 2, par [f]), and (2) for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.